USCA4 Appeal: 21-4221      Doc: 23         Filed: 02/10/2022     Pg: 1 of 5




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-4221


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        LETHEN DELSTONIO POLLACK, JR., a/k/a Mooky,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Wilmington. James C. Dever III, District Judge. (7:18-cr-00164-D-1)


        Submitted: January 18, 2022                                   Decided: February 10, 2022


        Before GREGORY, Chief Judge, and MOTZ and RICHARDSON, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Robert L. Cooper, COOPER, DAVIS & COOPER, Fayetteville, North
        Carolina, for Appellant. Jennifer P. May-Parker, Assistant United States Attorney, Joshua
        L. Rogers, Assistant United States Attorney, OFFICE OF THE UNITED STATES
        ATTORNEY, Raleigh, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4221      Doc: 23         Filed: 02/10/2022      Pg: 2 of 5




        PER CURIAM:

               Lethen Delstonio Pollack, Jr., pleaded guilty to distribution of cocaine, in violation

        of 21 U.S.C. § 841(a)(1), (b)(1)(C). The district court sentenced Pollack to 57 months’

        imprisonment and three years of supervised release and imposed discretionary conditions

        of supervised release. Pollack appealed, and we affirmed Pollack’s conviction but vacated

        Pollack’s sentence and remanded for resentencing pursuant to United States v. Singletary,

        984 F.3d 341, 345-46 (4th Cir. 2021) (explaining that, in order to sentence a defendant to

        a discretionary condition of supervised release, the district court must include that

        condition in its oral pronouncement of sentence), and United States v. Rogers, 961 F.3d

        291, 297 (4th Cir. 2020) (same). United States v. Pollack, 836 F. App’x 160, 162 (4th Cir.

        2021). On remand, the district court conducted a resentencing hearing and imposed the

        same 57-month sentence of imprisonment and three-year term of supervised release. The

        court also orally pronounced each mandatory and discretionary condition of supervised

        release to which Pollack would be subjected.

               Pollack now appeals from the amended criminal judgment entered on remand.

        Pollack’s counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

        stating that there are no meritorious grounds for appeal but questioning whether Pollack’s

        sentence is reasonable. For the reasons stated below, we affirm.

               “We review the reasonableness of a sentence under 18 U.S.C. § 3553(a) using an

        abuse-of-discretion standard, regardless of ‘whether [the sentence is] inside, just outside,

        or significantly outside the [Sentencing] Guidelines range.’” United States v. Nance, 957

        F.3d 204, 212 (4th Cir.) (first alteration in original) (quoting Gall v. United States, 552

                                                     2
USCA4 Appeal: 21-4221      Doc: 23         Filed: 02/10/2022      Pg: 3 of 5




        U.S. 38, 41 (2007)), cert. denied, 141 S. Ct. 687 (2020). In performing that review, we are

        obliged to first “evaluate procedural reasonableness, determining whether the district court

        committed any procedural error, such as improperly calculating the Guidelines range,

        failing to consider the § 3553(a) factors, or failing to adequately explain the chosen

        sentence.” Id. (citing Gall, 552 U.S. at 51).

               If “the district court has not committed procedural error,” we then assess the

        substantive reasonableness of the sentence. Id. Our substantive reasonableness review

        “takes into account the totality of the circumstances to determine whether the sentencing

        court abused its discretion in concluding that the sentence it chose satisfied the standards

        set forth in § 3553(a).” Id. (internal quotation marks omitted). “Any sentence that is within

        or below a properly calculated Guidelines range is presumptively [substantively]

        reasonable. Such a presumption can only be rebutted by showing that the sentence is

        unreasonable when measured against the . . . § 3553(a) factors.” United States v. Louthian,

        756 F.3d 295, 306 (4th Cir. 2014) (citation omitted).

               As to the procedural reasonableness of Pollack’s sentence of imprisonment, we

        conclude that the district court did not err. The court correctly calculated the Guidelines

        range, adequately considered the § 3553(a) factors, provided a meaningful explanation for

        the sentence that it chose, and sufficiently addressed defense counsel’s arguments for a

        lesser sentence. See Gall, 552 U.S. at 49-51. We are thus satisfied that Pollack’s prison

        sentence is procedurally reasonable.

               We also conclude that nothing in the record rebuts the presumption of substantive

        reasonableness afforded to Pollack’s 57-month sentence. The district court reasonably

                                                        3
USCA4 Appeal: 21-4221      Doc: 23         Filed: 02/10/2022     Pg: 4 of 5




        emphasized that Pollack’s relevant conduct included participating in the gang-beating of

        another person over a small drug debt. The court also properly stressed that Pollack had

        not accepted responsibility for his actions and that he had attempted to obstruct justice by

        providing materially false information to the court.         Additionally, the court was

        appropriately concerned that Pollack had elected to join a gang and sell drugs despite

        having a supportive family and the physical ability and intelligence to perform legitimate

        work. We therefore conclude that Pollack’s sentence of imprisonment is substantively

        reasonable. See United States v. Jeffery, 631 F.3d 669, 679 (4th Cir. 2011) (recognizing

        that “district courts have extremely broad discretion when determining the weight to be

        given each of the § 3553(a) factors”).

               Finally, the district court properly imposed a three-year term of supervised release.

        See 21 U.S.C. § 841(b)(1)(C). And the court complied with our decisions in Singletary

        and Rogers by orally pronouncing all of the discretionary conditions of supervised release

        during the resentencing hearing. Moreover, the court did not otherwise plainly err in

        imposing those discretionary conditions. See United States v. McMiller, 954 F.3d 670, 675

        (4th Cir. 2020) (reviewing imposition of supervised release conditions for plain error where

        defendant did not lodge objections to conditions in district court). Indeed, the court

        adequately explained its reasons for imposing some of the discretionary conditions of

        supervised release. See United States v. Boyd, 5 F.4th 550, 557 (4th Cir. 2021). Insofar as

        the court did not provide individualized explanations for imposing each of the 13

        “standard” conditions of supervised release recommended by the Guidelines in every case,

        see U.S. Sentencing Guidelines Manual § 5D1.3(c), p.s. (2018), we observe that Pollack

                                                     4
USCA4 Appeal: 21-4221         Doc: 23      Filed: 02/10/2022      Pg: 5 of 5




        did not object to any of those conditions. Furthermore, we are satisfied that the reasons for

        imposing those 13 conditions are “self-evident” in this case and that the court’s sentencing

        explanation as a whole supports the imposition of those conditions. Boyd, 5 F.4th at 559;

        see id. (“[W]e do not expect district courts to robotically tick through individual

        explanations for every condition imposed.” (internal quotation marks omitted)).

               In accordance with Anders, we have reviewed the entire record in this case and have

        found no meritorious grounds for appeal. We thus affirm the amended criminal judgment.

        This court requires that counsel inform Pollack, in writing, of the right to petition the

        Supreme Court of the United States for further review. If Pollack requests that a petition

        be filed, but counsel believes that such a petition would be frivolous, then counsel may

        move in this court for leave to withdraw from representation. Counsel’s motion must state

        that a copy thereof was served on Pollack.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                        AFFIRMED




                                                     5